The present application is being examined under the AIA  first to invent provisions. 
Detailed Action
Current Status of Claims
This action is issued in response to communication of July 23, 2020. Claims 1-20  are currently active in the application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 23, 2020 was filed before the mailing date of the first action on merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-3, 7-20 are rejected to the best examiner’s understanding under 35 U.S.C. 103 as being unpatentable over Ishiyama (US Patent Publication 2002/0113781 A1) in view of Morita (US Patent Publication 2006/0092149 A1).    
	In regard of claim 1,  Ishiyama discloses a display device comprising: a display panel comprising a plurality of pixels (See at least Figure 1 of Ishiyama illustrating a display panel (20) comprising plurality of pixels as discussed in paragraphs [0033, 0050, 0064]); and a panel driver configured to receive input data, and to drive the display panel based on the input data (See at least Figure 1 of Ishiyama discloses a panel driver (28, 22, 30) as discussed in paragraphs [0064-0066]), wherein the panel driver comprises: an image detector configured to detect a still image data portion in the input data by determining whether at least a portion of the input data represents a still image (See Figures 1, 2, 5, 9 of Ishyama illustrating an image detector (28) which performs detection of a still image data (22B) in the input data as also discussed in paragraphs [0067, 0081]); and a command decoder configured to extract command data from the input data by decoding the still image data portion in which the command data are encoded (See at least Figure 9 of Ishiyama illustrating command decoder (114) which extracts command data as discussed in paragraphs [0130-0134] ). 
	However, the reference to Ishyama does not specifically discuss a partial still image detector.

Therefore, it would be obvious to the person of ordinary skills in the art at the time the invention was filed to use a partial still image detector shown by Morita with the display device shown by Ishiyama in order to prevent the display data of a larger screen size be held in the memory and the deterioration of the image quality be suppressed. 

	In regard of claim 2, Ishiyama and Morita further disclose the display device of claim 1, wherein, when the portion of the input data in a second frame is the same as the portion of the input data in a first frame, the partial still image detector detects the portion of the input data as the still image data portion (See at least abstract, paragraphs [0067, 0068, 0085] of Ishiyama discussing portions of the input data of different frames). 
	In regard of claim 3, Ishiyama and Morita further disclose the display device of claim 2, wherein the panel driver is configured to receive the input data comprising the still image data portion in which the command data are encoded in one or more subsequent frames, and wherein, to decode the still image data portion in which the command data are encoded, the command decoder is configured to calculate a difference between the still image data portion in the second frame and the still image data portion in which the command data are encoded in each of the one or more subsequent frames (See at least Figures 1, and 9 of Ishiyama illustrating the display device (10) with the panel driver (28) comprises still image data portions encoded (14) 
	In regard of claim 7, Ishiyama, Morita further disclose the display device of claim 1, wherein the command data are encoded in the still image data portion such that values of the command data are respectively added to sub-pixel image data included in the still image data portion (See at least paragraphs [0175, 0222] of Morita discussing values for sub-pixel image data). 
	In regard of claim 8, Ishiyama, Morita further disclose the display device of claim 1, wherein the command data are encoded in the still image data portion such that a same one of values of the command data is added to sub-pixel image data of each pixel image data included in the still image data portion (See rejection of claim 7 provided above). 
	In regard of claim 9, Ishiyama, Morita further disclose the display device of claim 1, wherein the command data are encoded in the still image data portion such that the command data are added to the still image data portion, and wherein values of the command data added to the still image data portion are within a command data bit range (See at least Figure 2 of Ishiyama illustrating encoder (14) which encodes the still image data as discussed in paragraph [078]) . 
	In regard of claim 10, Ishiyama and Morita further disclose the display device of claim 1, wherein the panel driver further comprises a driving frequency decider configured to determine a driving frequency for a partial panel region of the display panel corresponding to the still image data portion as a low frequency lower than a normal driving frequency by analyzing the still image data portion when the still image 
	In regard of claim 11, Ishiyama and Morita further disclose the display device of claim 1, wherein the still image data portion in which the command data are encoded corresponds to image data for a partial panel region of the display panel, and wherein the partial panel region is configured to display the still image, and has a fixed position (See at least Figures 5, 6 of Ishiyama illustrating a partial display region (22B) for displaying the still image as discussed in paragraph [0081]). 
	In regard of claim 12, Ishiyama and Morita further disclose the display device of claim 1, wherein the partial still image detector comprises: a representative value register configured to store a previous representative value of the portion of the input data in a previous frame before the still image data portion is detected (See at least Figure 3 of Morita illustrating a register (40) configured to store value of input data as discussed in paragraphs [0147-0148]), and to store a still image representative value of the still image data portion after the still image data portion is detected (See at least Figure 3 of Morita illustrating storing of image data in (44) as discussed in paragraphs [0147, 0150]); and a still image detecting block configured to calculate a current representative value of the portion of the input data in a current frame, to determine whether the portion of the input data represents the still image by comparing the current representative value with the previous representative value before the still image data portion is detected (See Figures 1, 2, 5, 9 of Ishiyama illustrating an image detector (28) which performs detection of a still image data (22B) and calculation of a current representative value of the portion of the input data in the current frame in the input data 
	In regard of claim 13, Ishiyama and Morita further disclose the display device of claim 1, wherein the panel driver further comprises: a data portion storage configured to store the portion of the input data in a previous frame before the still image data portion is detected, and to store the still image data portion after the still image data portion is detected (See Figure 10 of Ishiyama illustrating a panel driver (200) comprising a data portion storage (210) for storing a portion of the still image data as discussed in paragraphs [0155-0156]), and wherein the partial still image detector comprises: a still image detecting block configured to determine whether the portion of the input data represents the still image by comparing the portion of the input data in a current frame with the portion of the input data in the previous frame stored in the data portion storage before the still image data portion is detected, and to determine whether the portion of the input data represents the still image by determining whether a difference between the portion of the input data in the current frame and the still image data portion stored in the data portion storage is within a command data bit range after the still image data portion is detected (See Figures 1, 2, 5, 9 of Ishyama illustrating the partial still image detector (28) which performs detection of a still image data (22B) representing the still 
	In regard of claim 14, Ishiyama and Morita further disclose the display device of claim 13, wherein the command decoder is configured to extract the command data from the input data by subtracting the still image data portion stored in the data portion storage from the portion of the input data in the current frame (See Figure 9 of Ishiyama illustrating a command decoder (114) configured to extract the command data from the input data as discussed in paragraphs [0130, 0134]). 
	In regard of claim 15, Ishiyama and Morita further disclose the display device of claim 1, wherein the input data are divided into a plurality of partial input data respectively corresponding to a plurality of partial panel regions of the display panel, and wherein the still image data portion in which the command data are encoded are selected from among the plurality of partial input data representing the still image (See at least Figures 9, 11 illustrating the input data divided into plurality of partial input data corresponding to plurality of horizontal panel regions). 
	In regard of claim 16, Ishiyama and Morita further disclose the display device of claim 1, wherein partial input data representing a highest gray level from among the plurality of partial input data representing the still image is selected as the still image data portion in which the command data are encoded (See at least Figure 2 of Ishiyama illustrating encoder (12) which encodes command data including the still image selected as still image data (42)). 

claim 17, Ishiyama and Morita further disclose the display device of claim 1, wherein the partial still image detector comprises: a data dividing block configured to divide the input data into a plurality of partial input data respectively corresponding to a plurality of partial panel regions of the display panel (See at least Figures 9 and 11 illustrating the partial still image detector (130) into a plurality of partial input data as discussed in paragraph [0134]); a plurality of representative value registers for the plurality of partial input data, each of the plurality of representative value registers configured to store a previous representative value of corresponding partial input data from among the plurality of partial input data in a previous frame before the corresponding partial input data are detected as the still image data portion, and to store a still image representative value of the still image data portion after the corresponding partial input data are detected as the still image data portion (See at least Figure 8 of Ishiyama illustrating plurality of registers (82) storing previous representative value); and a still image detecting block configured to calculate a current representative value of each of the plurality of partial input data in a current frame, to determine whether the corresponding partial input data represent the still image by comparing the current representative value of the corresponding partial input data with the previous representative value before the corresponding partial input data are detected as the still image data portion, and to determine whether the corresponding partial input data represent the still image by determining whether a difference between the current representative value of the corresponding partial input data and the still image representative value is within a reference representative value range corresponding to a command data bit range after the corresponding partial input data 
	In regard of claim 18, Ishiyama and Morita further disclose the display device of claim 1, wherein the input data are divided into a plurality of partial input data respectively corresponding to a plurality of partial panel regions of the display panel (See at least Figure 11 of Ishiyama illustrating input data divided into plurality of input horizontal data), wherein the panel driver further comprises: a frame data storage configured to store each of the plurality of partial input data in a previous frame before each of the plurality of partial input data is detected as the still image data portion, and to store the still image data portion after each of the plurality of partial input data is detected as the still image data portion, and wherein the partial still image detector comprises: a data dividing block configured to divide the input data into the plurality of partial input data (See at least Figures  9, 10 of Ishiyama illustrating the display driver comprising a frame data storage (210) with detector (220)); and a still image detecting block configured to determine whether each of the plurality of partial input data represents the still image by comparing each of the plurality of partial input data in a current frame with each of the plurality of partial input data in the previous frame stored in the frame data storage before each of the plurality of partial input data is detected as the still image data portion, and to determine whether each of the plurality of partial input data represents the still image by determining whether a difference between each of the plurality of partial input data in the current frame and the still image data portion stored in the frame data storage is within a command data bit 
	In regard of claim 19, Ishiyama and Morita further disclose a method of receiving image data and command data by a display device, the method comprising: receiving input data comprising the image data; detecting a still image data portion in the input data by determining whether at least a portion of the input data represents a still image; storing the still image data portion; receiving the input data comprising the image data in which the command data are encoded in the still image data portion; and extracting the command data from the input data by calculating a difference between the stored still image data portion and the still image data portion in which the command data are encoded (See rejection of claim 1 provided above). 
	In regard of claim 20, Ishiyama and Morita further disclose a method of transferring image data and command data to a display device by a host processor, the method comprising: transferring input data comprising the image data to the display device; identifying a still image data portion in the input data; encoding the command data in the still image data portion; and transferring the input data comprising the image data in which the command data are encoded in the still image data portion to the display device (See rejection of claim 1 provided above).

Claims 4, 5, 6 are rejected to the best examiner’s understanding under 35 U.S.C. 103 as being unpatentable over Ishiyama (US Patent Publication 2002/0113781 
	In regard of claim 4, Ishiyama and Morita further disclose the display device of claim 3, wherein the one or more subsequent frames comprise a third frame, one or more fourth frames, and a fifth frame, wherein a start pattern is encoded as the command data in the still image data portion in the third frame, wherein command data bits are encoded as the command data in the still image data portion in each of the one or more fourth frames (See at least Figure 4 of Ishiyama illustrating subsequent frames of the still image data portion and Figure 2 illustrating encoder (14) as discussed in paragraph [0078])
	However, the combination of Ishiyama and Morita does not specifically discuss the display device wherein an error correction code is encoded as the command data in the still image data portion in the fifth frame. 
	In the same field of endeavor, Han discloses an error correction code encoded as command data in the still image as shown in Figure 5A-5B and discussed in paragraphs [0056-0057].
Therefore, it would be obvious to the person of ordinary skills in the art at the time the invention was filed to use a error-correcting code shown by Han with the display device shown by Ishiyama and Morita in order to control processing or transfer of data through a channel included in or coupled to a display according to a predetermined protocol.
	In regard of claim 5, Ishiyama, Morita and Han further disclose the display device of claim 3, wherein the one or more subsequent frames comprise a third frame, 
	In regard of claim 6, Ishiyama, Morita and Han further disclose the display device of claim 3, wherein the one or more subsequent frames are a single frame, and wherein a start pattern, command data bits, and an error correction code are encoded as the command data in the still image data portion in the single frame (See at least Figures 5A-5B of Han illustrating frame pattern and command data bits). 

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to Applicant’s disclosure. Applicant is required under 37 C.F.R. 1.111 (c ) to consider these references fully when responding to this action.
US Patent Publication Application 2006/0152463 A1 to Furihata et al. discloses the display detecting still image.
Examiner’s Note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692